            Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 1 of 22



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF NEW YORK

_______________________________________________
JONATHAN ZUHOVITZKY                                       )        Civil Action No.:
                                                          )
                             Plaintiff,                   )
                                                          )
              -against-                                   )
                                                          )
THE UNITED STATES OF AMERICA, THE                         )         COMPLAINT
UNITED STATES DEPARTMENT OF THE                           )
TREASURY and THE UNITED STATES INTERNAL                   )
REVENUE SERVICE, FHIRDOSA KHATIB, (in her                 )
Capacity both as a Federal Employee and Individually) and )
JENNIFER SAWYER, (in her capacity both as a Federal )
Employee and Individually)                                )
                             Defendants.                  )
_______________________________________________




Melissa A. Perry (New York No. 53637673), Cohen, LaBarbera & Landrigan LLP, 99 Brookside

Avenue, Chester, New York, 10918 t: (845) 291-1900, f: (845) 291-8609 for plaintiff.



Plaintiff JONATHAN ZUHOVITZKY, by and through his attorneys Cohen, LaBarbera &

Landrigan, LLP, makes his complaint and alleges as follows:

                               JURISDICTION AND VENUE

   1. This is a civil action arising under certain provisions of federal law, including without

       limitations 28 U.S.C.A. §1346(a)(2) (The “Little Tucker Act”), 28 U.S.C. §1355; 28

       U.S.C.A. §2679, and because this action arises under the laws of the United States, this

       Court has original subject matter jurisdiction under such provisions of law as includes

       without limitation: 28 U.S.C. §1331 and supplemental jurisdiction over any and all state
         Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 2 of 22



   law claims forming part of the same case and controversy under such provisions of law as

   includes without limitation 28 U.S.C. §1367.

2. This Court has personal jurisdiction over all Defendants because all Defendants are

   agencies of the United States of America or employees of those agencies.

3. Venue lies in the Southern District of New York pursuant to 28 U.S.C. §1391 because all

   Defendants are located in the Southern District of New York, a substantial part of the

   events or omissions giving rise to this action occurred in the Southern District of New

   York,

                                         Introduction

4. Plaintiff herein objects to the imposition of a willful civil penalty under the Report of

   Foreign Bank and Financial Accounts (“FBAR”) administered by the United States

   Financial Crimes Enforcement Network (“FinCEN”) and the United States Department of

   Treasury Internal Revenue Service. The Defendants have: violated Plaintiff’s Due

   Process Rights under the Fifth Amendment of the United States Constitution, thereby

   enacting an illegal taking of Plaintiff’s property; sought to impose an excessive fine,

   thereby violating Plaintiff’s rights under the Eighth Amendment of the United States

   Constitution for not including in his FBAR filings an account for which he held only

   signatory power over the financial accounts of a foreign citizen. The individual

   Defendants violated Plaintiff’s Due Process Rights under the Fifth Amendment of the

   United States Constitution by their individual, intentional bad acts under the Biven’s line

   of case law.

5. The maximum penalty for willfully failing to file an is $100,000 or 50% of the value of

   the account, whichever is greater with each unfiled report begetting a separate penalty. 31



                                             2
             Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 3 of 22



       U.S.C. § 5321(a)(5) (C). Ultimately the fine for willfully failing to file the FBAR can far

       exceed the actual value of the unreported financial asset.

   6. In the case of a representative holding only signatory authority over an account, the

       government seeks to assess this exorbitant penalty even where it is conceded the

       representative holds no beneficial ownership rights to the account or its assets.



                                        THE PARTIES

Plaintiff

   7. Jonathan Zuhovitzky (hereinafter “Zuhovitzky” or “Plaintiff” ) is a naturalized citizen of

       the United States of full age, currently residing in Berlin, Germany.

Defendants

 8.     The U.S. Department of the Treasury is the administrative agency charged with

       administering the FBAR. See 26 U.S.C. §§ 1474(f), 5314(a).

 9.    The Internal Revenue Service is an office of the Treasury Department and administers the

       FBAR. 26 U.S.C. § 7803(a)(1)(A); 31 C.F.R. § 103.56(g); see also e.g., Reporting by

       Foreign Financial Institutions, 78 Fed. Reg.5874 (Jan. 28, 2013) (referring to joint rule-

       makings by IRS and Treasury Department regarding FATCA).

   10. Fhirdosa Khatib is an employee/agent of the Internal Revenue Service whose wrongful

       actions determined an unwarranted “willful” FBAR penalty against Plaintiff.

   11. Jennifer Sawyer is an employee/agent of the Internal Revenue Service whose wrongful

       actions reaffirmed an unwarranted “willful” FBAR penalty against Plaintiff.




                                                3
             Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 4 of 22



                                   FACTUAL BACKGROUND

Plaintiff’s Personal History


    12. Plaintiff was born in Tel Aviv, Israel in 1945.

    13. Plaintiff is a dual citizen of the United States and Israel.

    14. Plaintiff is a naturalized citizen of the United States, having become a citizen in 1999.

    15. By profession, Plaintiff is a financial and investment adviser.

    16. During the years that Plaintiff worked and resided within the United States, he lived

        within the borough of Manhattan, in New York City.

    17. Since October 2010, Plaintiff has resided in Berlin, Germany

    18. Plaintiff and his wife were married on March 27, 1969 in Israel and remain married to

        this time.

    19. Plaintiff’s wife, Esther Zuhovitzky, (hereinafter “Esther” or “Plaintiff’s wife”) is a

        citizen of Austria and Israel.

    20. Plaintiff’s wife has never been a U.S. citizen or resident, a fact conceded by the

        Department of Treasury.

    21. Plaintiff’s wife was raised in Tokyo, Japan and Zurich, Switzerland.

    The Plaintiff’s Wife’s UBS Account

    22. During the 1960’s, while residing in Switzerland, Plaintiff’s wife opened a bank account

        at the Union Bank of Switzerland (Hereinafter “UBS”) in Zurich, Switzerland.

    23. From the time she first opened an account at UBS throughout the relevant period, it was

        at one or more branches of UBS in Zurich, Switzerland.

    24. Beginning in 1988, Plaintiff held a Power of Attorney (POA) to his wife’s UBS account.


                                                   4
            Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 5 of 22



The United States, the John Doe Summons and Plaintiff’s Wife’s UBS Account

   25. In 2008, the United States government moved against the Swiss Banking industry

      searching for possible United States taxpayers hiding assets in Swiss bank accounts.

   26. On June 30th 2008, the United States Justice Department asked the U.S. District Court for

      the Southern District of Florida to serve what is known as the “John Doe summons” on

      UBS to obtain information about possible accounts being held by United States persons

      whose identities were unknown.

   27. On July 1, 2008, the U.S. District Court for the Southern District of Florida issued an

      order to direct UBS to produce records identifying U.S. taxpayers with accounts at UBS

      in Switzerland.

   28. Plaintiff became embroiled in the dispute between the United States and UBS when

      Plaintiff’s wife’s account number was mistakenly included.

   29. The provision by UBS of information and documents related to the account of Esther

      Zuhovitzky to the United States government was done wrongfully, and in violation of

      Swiss Banking law by UBS.

   30. As a result of the John Doe Summons, the IRS received more than thousand pages of

      documents from UBS related to Esther Zuhovitzky’s account.

   31. Documentation received by the IRS from UBS unequivocally identified Esther

      Zuhovitzky as the sole beneficial owner of the account.

   32. Documentation received by the IRS from UBS unequivocally identified Esther

      Zuhovitzky as a citizen of Austria and Israel.

   33. Documentation received by the IRS from UBS unequivocally stated that Plaintiff was not

      a beneficial owner of the account and held only a Power of Attorney.

                                                5
         Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 6 of 22



34. The Department of Treasury has conceded that Plaintiff had no property rights over the

   assets in the UBS account and that Plaintiff’s wife was never a citizen or resident of the

   United States.

Audit and Investigation by Internal Revenue Service

35. Because of the information obtained from UBS regarding Esther Zuhovitzky’s account,

   on March 8, 2011, Internal Revenue Officer Fhirdosa Khatib (hereinafter “Khatib”)

   initiated an audit of Tax Year 2008 for the joint individual tax returns of Petitioner and

   his wife.

36. On April 9, 2012, Khatib determined to expand the audit to include tax years 2006 and

   2007.

37. During the income tax audit, Khatib also determined to pursue the assessment of a civil

   penalty against Plaintiff for failing to include his wife’s account on his FBAR report.

38. Throughout the time period of the audit, agent Khatib blatantly, and contrary to IRS

   policy and the taxpayer’s rights, refused to share the nature of the audit or the source of

   her information with Plaintiff’s representatives.

39. According to documents included in the official record of this matter, there is clear

   evidence that very early on agents of the IRS determined to unjustly and maliciously

   prosecute Plaintiff and thereafter purposefully ignored the actual facts and evidence.

40. In September 2012, Khatib referred Plaintiff’s case to the Criminal Investigation division

   of the Internal Revenue Service. The matter was accepted and assigned to IRS SA Justin

   Christman on January 16, 2013.




                                             6
         Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 7 of 22



41. In April 2013, Khatib was informed by the criminal investigation team that the proper

   focus of the FBAR investigation was on “unreported income and not whether taxpayer

   should have filed FBAR”.

42. In November 2013, Khatib was informed that criminal investigation would be closing

   Plaintiff’s case without pursuing it further due to the fact that Plaintiff’s wife was not a

   United States citizen.

43. The summary report from the IRS Criminal Investigation division, dated December 31,

   2013 indicated that the investigation was initiated by Khatib because “Zuhovitzky, an

   investment advisor, failed to disclose the existence of his wife’s UBS account during

   2005 through 2008”. “According to the referral, Zuhovitzky, a US citizen, served as the

   power of attorney for his wife, Esther’s UBS account beginning in 2002”.

44. The C.I. report clearly states that Zuhovitzky’s wife was an “Austrian national citizen and

   non-U.S. citizen”.

45. The C.I. report clearly states that while Zuhovitzky failed to include the UBS account in

   his FBAR report, “Zuhovitzky provided his tax preparer with documentation relating to

   an Israeli account that was in Zuhovitzky’s name and consequently….FBARs were filed

   relating to the Israeli account”.

46. The reasons stated by the C.I. agent for closing the investigation with no further action

   included: “the investigation was “unable to adequately establish willfulness for

   Zuhovitzky”; “the subject’s wife inherited the funds in the UBS account”; “Zuhovitzky

   did not have any ownership interest of the account; and “the investigation did not show

   that Zuhovitzky had deposited any unreported income in the UBS account which could

   have helped to show intent”.



                                             7
            Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 8 of 22



Proposed Assessment of Willful FBAR Penalty on Jonathan Zuhovitzky for Tax Year 2007

   47. Despite the findings of the criminal investigator and her own actual knowledge of the

      supporting facts, on April 9, 2014, Khatib issued IRS Letter 3709, proposing to assess a

      willful FBAR penalty against Jonathan Zuhovitzky for Tax Year 2007 in the amount of

      Five Million, One Hundred and Twenty-Three thousand ($5,123,000.00) dollars.

   48. The IRS Letter 3709 was signed by Khatib’s Group Manager, Lauren Staley.

   49. However, the IRS failed to show that Plaintiff’s failure to include his wife’s account on

      his FBAR report was “willful” as is required to sustain a willful penalty under 31 lude his

      wU.S.C.§5321(a)(5).

   50. The IRS failed to account for the fact that Plaintiff was never the owner of the account or

      its assets and held only signatory authority for his wife’s account.

   51. In direct contradiction to the known facts, the Letter 3709 issued by Khatib wrongfully

      proposed to a penalty for “violating the reporting or record keeping requirements relating

      to accounts you maintain with financial institutions overseas”. (Emphasis added)

   52. The IRS failed to account for the fact that the proposed penalty is assessed only to the

      failure to report the UBS account of Plaintiff’s wife, a non- U.S. person.

   53. The IRS failed to account for the fact that the Plaintiff accurately reported a foreign

      account of which he was a beneficial owner to his tax preparer and that his FBAR reports

      were regularly filed.

   54. The Letter 3709 indicated that if:

      “If you do not agree to the assessment and collection of the proposed penalty or penalties,
      you can request a conference with our Appeals Office. To do so, forward a written protest
      in duplicated before the designated response date, and mail to the revenue agent indicated
      above.”



                                                 8
         Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 9 of 22



55. The Letter 3709 indicated that if the taxpayer did “not take any action by the response

   date noted above, we will assess the penalty and begin collection procedures”.

56. On June 20, 2014, Zuhovitzky’s counsel timely overnighted the Formal Protest to

   Appeals to Khatib, indicating Plaintiff’s disagreement with the proposed penalty.

57. Plaintiff’s Formal Protest to Appeals made clear the legal arguments that the outrageous

   proposed FBAR penalty was based on a misstating of known facts and was a violation of

   Zuhovitzky’s rights under both the Fifth and Eighth Amendments of the United States

   Constitution.

58. Despite the timely receipt of Plaintiff’s Formal Protest to Appeals, on June 27, 2014 the

   IRS did not follow proper IRS procedures and mailed Letter 3708 stating that the penalty

   was being finalized, and demanding payment of $5,123,000.00 from Plaintiff.

59. On August 21, 2014, Plaintiff was informed that his case had been received for

   consideration by the Atlanta, GA Appeals Office via Letter 4141 sent by Appeals Officer

   Wyonne Edwards and signed by Appeals Team Manager, Jennifer R. Sawyer.

60. The Letter 4141 explicitly states that:

   Appeals is separate and independent of the IRS office taking the action that you disagree
   with. We review and resolve disputes in a fair and impartial manner to both you and the
   government by applying the law and judicial decisions to the facts. We’ll consider the facts
   in your case and try to resolve the dispute based on the information you provided to
   Examination. We will make every effort to reach a resolution with you in a manner that is
   fair and impartial to both you and the government. (emphasis added)

61. Via IRS Letter 5143 dated July 16, 2015, Appeals Team Manager Jennifer Sawyer notified

   Plaintiff that she was sustaining the determination that “you willfully failed to file the

   FBAR for 2007” because … “you were required to disclose your account at a foreign

   bank and file an FBAR for 2007… yet failed to file a FBAR for all of your foreign

   accounts. (emphasis added)

                                              9
        Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 10 of 22



62. All IRS employees involved in Plaintiff’s case had full access to over thousands of pages

   of documentation received by the United States from UBS and therefore had actual and

   concrete knowledge that the owner of the account was a non-U.S. person and that

   Plaintiff held no financial interest in the UBS account.

63. A “financial interest” is defined in 31 CFR § 1010.350 (e)- Reports of foreign financial

   accounts as:

   (e) Financial interest. A financial interest in a bank, securities or other financial account

   in a foreign country means an interest described in this paragraph (e):

   (1) Owner of record or holder of legal title. A United States person has a financial

   interest in each bank, securities or other financial account in a foreign country for which

   he is the owner of record or has legal title whether the account is maintained for his own

   benefit or for the benefit of others. If an account is maintained in the name of more than

   one person, each United States person in whose name the account is maintained has a

   financial interest in that account.

64. Under 31 CFR § 1010.350 (f)- Reports of foreign financial accounts:

   f) Signature or other authority -

   (1) In general. Signature or other authority means the authority of an individual (alone or

   in conjunction with another) to control the disposition of money, funds or other assets

   held in a financial account by direct communication (whether in writing or otherwise) to

   the person with whom the financial account is maintained.

   (2) Exceptions - (i) An officer or employee of a bank that is examined by the Office of

   the Comptroller of the Currency, the Board of Governors of the Federal Reserve System,


                                             10
      Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 11 of 22



the Federal Deposit Insurance Corporation, the Office of Thrift Supervision, or

the National Credit Union Administration need not report that he has signature or other

authority over a foreign financial account owned or maintained by the bank if the officer

or employee has no financial interest in the account.

65.    Both Khatib and Sawyer issued official Internal Revenue determinations in which

they knowingly made and relied upon false statements. as the basis to violate Plaintiff’s

constitutional rights.

66. Both Khatib and Sawyer used their knowingly false statements as the basis of their

outrageous determinations to charge Plaintiff with willful failure to file an FBAR on the

UBS account thereby violating Plaintiff’s constitutional rights.

67. The IRS Appeals team violated IRS guidance regarding the administrative review of

FBAR penalties in a timely manner. See: http://www.irs.gov/irm/part8/irm_08-011-

006html

68. The IRS also failed to consider that Plaintiff meets all four (4) of the threshold

conditions that justify the imposition of a penalty less than the maximum. These

conditions are (1) the person has no history of past FBAR penalty assessments or

criminal tax or Bank Secrecy convictions for the preceding ten years; (2) no money

passing through any of the foreign accounts associated with the person was from an

illegal source or used to further a criminal purpose; (in fact no funds related to Plaintiff

ever passed through his wife’s UBS account) (3) the person cooperated during the

examination; (4) the IRS did not sustain a civil fraud penalty against the person for

underpayment for the year(s) in question due to the failure to report income related to any


                                          11
    Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 12 of 22



amount in a foreign account. I.R.M. 4.26.16.6.6.1 to the specific facts of this case. See:

https://www.irs.gov/irm/part4/irm_04-026-016#idm140512322717264

69. Through negligence, or bad faith, both Agent Khatib and Appeals Team Leader

Sawyer rushed to finalize the penalty against Plaintiff, falsely claiming a short statute

time, in contradiction of IRS policy and Department of Treasury advisories. These

actions violated Plaintiff’s Fifth Amendment due process right to a meaningful and

timely administrative review.

70. According to the Letter received by Plaintiff from Jennifer Sawyer, Plaintiff’s only

options for challenging the FBAR penalties was: either (1) pay the penalty and file a

refund suit, or (2) wait until the government files suit in district court to collect the

penalty and challenge the assessment.

71. Where the UBS account and the assets held therein were indisputably not the property

of the Plaintiff, Zuhovitzky was in no position to pay a penalty of such magnitude and

thereafter file a refund suit.

72. The Government did not pursue a civil action against Zuhovitzky within the statutory

two-year period to recover the proposed penalty. 31 U.S.C.§5321(b)(2)

73. On May 3, 2017, Plaintiff was informed via notice from the U.S. Department of

Treasury that a debt owed by him had been referred to the U.S. Department of the

Treasury, Bureau of the Fiscal Service and that “Treasury would withhold up to 15

percent of Plaintiff’s monthly Social Security benefit payment beginning no sooner than

07/2017”.




                                           12
    Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 13 of 22



74.. On July,03,2017 Plaintiff was notified that the Bureau of the Fiscal Service had

offset Plaintiff’s social security payment by the amount of $245.00.

75. The Bureau of Fiscal Service continued to offset Plaintiff’s social security payment

from July 2017 through April 2019.

76. In 2017, the Bureau of Fiscal Services garnished a total of $1,472.40 from Plaintiff’s

Social Security benefits.

77. In 2018, the Bureau of Fiscal Services garnished a total of $2,755.20 from Plaintiff’s

Social Security benefits.

78. In 2019, the Bureau of Fiscal Services garnished a total of $1,035.00 from Plaintiff’s

Social Security benefits.

79. Following the final deduction of $258.75 from Plaintiff’s Social Security benefits on

April 03, 2019, the Bureau of the Fiscal Service discontinued Plaintiff from the offset

program.

80. Plaintiff has confirmed by phone conversation with the Bureau of the Fiscal Service

that his debt has been removed from the offset program.

81. Plaintiff was informed by phone conversation with the Bureau of the Fiscal Service

that the proposed penalty remains a “debt owed to the United States” and that the total

amount due is now greater than nine million dollars, a penalty amount which, given the

undisputed facts of the case, shocks the conscience!

82. Plaintiff demands trial by jury as to all issues so triable.




                                           13
    Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 14 of 22



 AS AND FOR A FIRST CAUSE OF ACTION AGAINST THE UNITED STATES
 OF AMERICA, THE UNITED STATES DEPARTMENT OF THE TREASURY
       and THE UNITED STATES INTERNAL REVENUE SERVICE
                                 (ILLEGAL EXACTION)
            The Little Tucker Act as to All Defendants 28 U.S.C.A. §1346(a)(2)


83. Plaintiff repeats and restates each of the foregoing allegations as if set forth in their

entirety.

84. The actions set forth above constitute an illegal exaction as money was improperly

paid, exacted or taken from Plaintiff. Defendants have Plaintiff’s money and should be

ordered to return those funds.

85. The Little Tucker Act provides that “the district courts shall have original

jurisdiction, concurrent with the United States Court of Federal Claims” of a “civil action

against the United States, not exceeding$10,000 in amount, founded either upon the

Constitution, or any Act of Congress, or any regulation of an executive department, or

upon any express of implied contract with the United States, or for liquidated or

unliquidated damages in cases not sounding in tort. 28 U.S.C.§1346(a)(2).

86. The Little Tucker Act waives sovereign immunity for claims for money damages

against the United States where the claimant can demonstrate that the source of

substantive law relied upon “can fairly be interpreted as mandating compensation by the

Federal Government for the damage sustained”. United States v. Mitchell, 463 U.S. 206,

216-17 (1983); quoting United States v. Testan, 424, U.S.392, 398,400 (1976).

87. An illegal exaction involves the deprivation of property without due process of law,

in violation of the Due Process Clause of the Fifth Amendment to the Constitution.


                                          14
            Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 15 of 22



        88. The actions of all Defendants in the offset of Plaintiff’s social security payments as

        partial payment of the FBAR penalty represents an illegal exaction by the government

        that was “improperly paid, exacted, or taken from the Plaintiff in contravention of the

        Constitution, a statute, or a regulation.” Eastport S.S. Corp. v. United States, 178 Ct. Cl.

        599, 372 F.2d 1002, 1007 (1967).

        89. Plaintiff has sustained injury by the conduct constituting Defendants’ illegal exaction

        of Plaintiff’s social security payments that were improperly paid, exacted, or taken from

        Plaintiff in contravention of the Constitution, a statute, or a regulation.

        90. Defendants’ imposition of a willful FBAR penalty and the sustaining of such penalty

        based on Defendants’ failure to properly consider either the true facts or IRS policy and

        procedures, has resulted in $5,262.60 being improperly paid, extracted or taken from

        Plaintiff in contravention of the Constitution, a statute or regulation, including but not

        limited to 31 U.S.C. §5321 and the Fifth Amendment to the Constitution.

        91. Accordingly, Plaintiff hereby seeks the return of the money illegally exacted by the

        defendants.

 AS AND FOR A SECOND CAUSE OF ACTION AGAINST THE UNITED STATES OF
  AMERICA, THE UNITED STATES DEPARTMENT OF THE TREASURY and THE
              UNITED STATES INTERNAL REVENUE SERVICE
Violation of Plaintiff’s Due Process Rights Under the Fifth Amendment of The Constitution
                                        (as to all Defendants)
92. Plaintiff repeats and restates each of the foregoing allegations as if set forth in their entirety.

93. The actions set forth above constitute a violation of Plaintiff’s Constitutional right to Due

Process under the Fifth Amendment.



                                                   15
            Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 16 of 22



94. The central meaning of procedural due process is clear. “Parties whose rights are to be

affected are entitled to be heard”. Fuentes v. Shevin, 407 U.S. 67, 92 S.Ct. 1983, 32 L.Ed. 2d 556

(1972).

95. It is equally fundamental that the right to notice and an opportunity to be heard “must be

granted at a meaningful time and in a meaningful manner”. Armstrong v. Manzo, 380 U.S. 545,

552, 85 S.Ct. 1187, 1191, 14 L.Ed.2d 62.

96. “The constitutional right to be heard is a basic aspect of the duty of government to follow a

fair process of decision making when it acts to deprive a person of his possessions. The purpose

of this requirement more particularly, to protect his use and possession of property from arbitrary

encroachment—to minimize substantively unfair or mistaken deprivations of property. So

viewed, the prohibition against the deprivation of property without due process of law reflects

the high value, embedded in our constitutional and political history, that we place on a person's

right to enjoy what is his, free of governmental interference.” Fuentes v. Shevin, 407 U.S. 67,

80-81 92 S.Ct. 1983, 32 L.Ed. 2d 556 (1972); See also; Lynch v. Household Finance Corp., 405

U.S. 538, 552, 92 S.Ct. 1113, 1122, 31 L.Ed.2d 424.

97. The Supreme Court has traditionally insisted that, whatever its form, opportunity for that

hearing must be provided before the deprivation at issue takes effect. ‘That the hearing required

by due process is subject to waiver, and is not fixed in form does not affect its root requirement

that an individual be given an opportunity for a hearing before he is deprived of any significant

property interest. ’ Boddie v. Connecticut, 401 U.S. 371, 378, 91 S.Ct. 780, 786, 28 L.Ed.2d 113.




                                                16
              Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 17 of 22



  98. Defendants’ imposition of a willful FBAR penalty given the uncontested facts of this matter

  has resulted in $5,262.60 being improperly paid, extracted or taken from Plaintiff in

  contravention of the Fifth Amendment to the Constitution.

  99. Plaintiff’s only options, (as claimed by the Government) for challenging the FBAR penalty

  was: either (1) pay the penalty and file a refund suit, or (2) wait until the government files suit in

  district court to collect the penalty and challenge the assessment.

  100. The government did not bring suit in a federal district court within the prescribed statutory

  time frame, thereby foreclosing Plaintiff from challenging the assessment of the penalty as a

  defense through that means.

  101. Where Plaintiff held only signatory power to another’s account and had no beneficial

  ownership in either the account or its assets, the proposed “to be heard” by “Paying the penalty

  and filing a refund suit” fails to provide any meaningful manner for Plaintiff to obtain procedural

  due process.

  102. Accordingly, Plaintiff hereby seeks a finding that his constitutional rights under the Fifth

  Amendment have been violated and a true and meaningful opportunity to be heard and to contest

  the imposition of the willful FBAR penalty by the IRS through de novo review by this Court.

                      AS AND FOR A THIRD OF CAUSE OF ACTION
      Violation of Plaintiff’s Constitutional Rights Under the Eighth Amendment of the
                                              Constitution
                                      (as to all Defendants)


103. Plaintiff repeats and restates each of the foregoing allegations as if set forth in their entirety.

104. The actions set forth above constitute a violation of Plaintiff’s Constitutional rights under the

      Eighth Amendment.


                                                    17
               Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 18 of 22



105. The Eighth Amendment states “Excessive bail shall not be required, nor excessive fines

     imposed, nor cruel and unusual punishments inflicted”. U.S. Constitution, Amendment 8

     (emphasis added).

106. The Supreme Court has held that “the Eighth Amendment’s text is not expressly limited to

     criminal cases, and its history does not require such a limitation. Rather, the crucial question

     is whether it is monetary punishment, with which the Excessive Fines Clause is particularly

     concerned. Because sanctions frequently serve more than one purpose, the fact that it serves

     remedial goals will not exclude it from the Clause’s purview, so long as it can only be

     explained as serving in part to punish. Austin v. United States, 509 U.S. 602, 113 S.Ct. 2801,

     125 L.Ed. 2d 488 (1993); citing: United States v. Halper, 490 U.S. 435, 448, 109 S.Ct 1892,

     1901, 104 L.Ed. 2d 487.

107. “The touchstone of the constitutional inquiry under the Excessive Fines Clause is the

     principle of proportionality: the amount of the forfeiture must bear some relationship to the

     gravity of the offense that it is designed to punish.” United States v. Bajakajian, 524 U.S.

     321, 118 S.Ct.2028, 141 L.Ed. 2d 314 (1998) quoting Austin v. United States, 509 U.S. 602,

     622-23.

108. The willful penalty assessed against Plaintiff for over five million dollars was for failure to

     include his wife’s UBS account on his FBAR filings. Plaintiff held only signatory authority

     over this account. The beneficial owner of the account and its assets was a foreign individual

     with no duty to either report the account or pay tax to the United States on income therefrom.

109. The primary focus of the FINCEN regulations surrounding the FBAR is to ensure that U.S.

     taxpayers are not hiding funds taxable by the United States in offshore accounts and thus

     depriving the national fisc of funds.



                                                   18
            Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 19 of 22



110. The final report of the criminal investigation of this matter , concluded that: “the subject’s

wife is a non-U.S Person; “the subject’s wife inherited the funds in the UBS account” from a

non-U.S. person; “Zuhovitzky did not have any ownership interest of the account; and “the

investigation did not show that Zuhovitzky had deposited any unreported income in the UBS

account which could have helped to show intent”.

111. Thus the imposition of this penalty, bears no relationship to the gravity of the offense, is

purely punitive in nature and where according to government report, has now risen to over

NINE MILLION DOLLARS is purely punitive and SHOCKS THE CONSCIENCE.

112. Accordingly, Plaintiff hereby seeks a finding that the above penalty violates his

constitutional rights under the Eight Amendment and that the penalty, as imposed, CANNOT

STAND and MUST BE REMOVED.

                            AS AND FOR A FOURTH ACTION
Violation of Plaintiff’s Due Process Rights Under the Fifth Amendment of the Constitution
              (Biven’s Action as to Individual Defendants Khatib and Sawyer)

113. Plaintiff repeats and restates each of the foregoing allegations as if set forth in their entirety.

114. Because the FBAR is not a “tax law” the comprehensive statutory scheme for administrative

review of individual assessment and collection activities of IRS under 26 U.S. Code §7433 do not

apply. See: Hudson Valley Black Press v. Internal Revenue Service, 307 F.Supp. 2d 543(S.D.N.Y

2004); Roberts v. I.R.S, 468 F.Supp.2d 644 (S.D.N.Y. 2006).

115. By information and belief, the Secretary of the Treasury has failed to establish a parallel

statutory scheme for administrative review of individual assessment and collection activities of

FBAR related matters.

116. Upon notice of the assessment of the FBAR penalty, Plaintiff was informed by the IRS that

his only further options for review were: either (1) pay the penalty and file a refund suit, or (2)

                                                  19
              Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 20 of 22



wait until the government files suit in district court to collect the penalty and challenge the

assessment.

117. Sovereign immunity does not shield federal officials from judicial scrutiny where they

commit constitutional torts in their individual capacities. Modest Needs Foundation v. Bianco, et

al. , 2017 WL 3130416, (S.D.N.Y. 2017) citing: Bivens v. Six Named Agents, 403 U.S. 388, 397,

91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).

118. “The Supreme Court has recognized as implicit in certain constitutionally protected rights a

federal claim for money damages against federal officials, sued in their individua capacities, for

violations of those rights.” M.E.S., Inc. v. Snell, 712 F.3d 666, 671 (2d Cir 2013).

119. A Bivens complaint “provides a judicially-created remedy stemming directly from the

Constitution itself”. Arar v. Ashcroft , 585 F.3d 559, 571 (2d Cir. 2009) citing; Bivens v. Six

Unknown Agents, 403 U.S. at 397.

120. The Supreme Court has recognized that discrimination in violation of the Due Process Clause

of the Fifth Amendment is an appropriate use of the remedies available under Bivens. Davis v.

Passman, 442 U.S. 228, 248-49. (1979).

121. Both Khatib and Sawyer violated the guidelines, provisions, policies, and procedures of their

employer, the Internal Revenue Service, thereby making them subject to suit in their individual

capacity.

Both Khatib and Sawyer issued official Internal Revenue determinations in which they knowingly

made and relied upon false statements. as the basis to violate Plaintiff’s constitutional rights.

122. Both Khatib and Sawyer used their knowingly false statements as the basis of their outrageous

determinations to charge Plaintiff with willful failure to file an FBAR on the UBS account thereby




                                                 20
            Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 21 of 22



violating Plaintiff’s constitutional rights under both the Fifth and Eighth Amendments of the

United States Constitution.

123. Both Khatib and Sawyer, violated IRS guidance regarding the administrative review of

FBAR penalties in a timely manner, thereby violating Plaintiff’s due process rights under the Fifth

Amendment. See: http://www.irs.gov/irm/part8/irm_08-011-006html

124. Through negligence or bad faith, both Agent Khatib and Appeals Team Leader Sawyer rushed

to finalize the penalty against Plaintiff, falsely claiming a short statute time, in contradiction of

IRS policy and Department of Treasury advisories. These actions violated Plaintiff’s Fifth

Amendment due process right to a meaningful and timely administrative review.

125. Both Khatib and Sawyer acted intentionally and with bad faith to impose an excessive fine

upon Plaintiff in clear violation of his constitutional rights under the Eighth Amendment of the

United States Constitution.



WHEREFORE, Plaintiff demands judgment against the Defendants as follows:

           a. Repayment of monies garnished from Plaintiff’s social security funds.

           b. Declaration that all debts claimed to be owed by Plaintiff to Defendants concerning

               this action are null, void and of no force and effect.

           c. Compensatory damages in an amount to be determined at trial.

           d. Statutory damages in an amount to be determined at trial.




                                                 21
          Case 1:20-cv-04937 Document 1 Filed 06/26/20 Page 22 of 22



          e. Punitive damages in an amount to be determined at trial.

          f. Attorney’s fees, costs and interest.

          g. For all such other and further relief as the Court deems just, proper, and equitable.


Dated: Chester, New York
       June 26, 2020

                                    COHEN, LABARBERA & LANDRIGAN, LLP


                                                    /s/ Melissa A. Perry
                                                    ______________________

                                                    Melissa A. Perry, Esq.
                                                    NY Bar # 5363767
                                                    99 Brookside Avenue
                                                    Chester, New York 10918
                                                    Tel: (845) 291-1900
                                                    Fax: (845) 291-8601
                                                    Email: MPerry@cll-law.com
                                                    Attorneys for Plaintiffs




                                               22
